Case 1:19-cv-01084-STA-jay Document 57 Filed 11/06/19 Page 1 of 13   PageID 456



                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF TENNESSEE


LAURA CANADAY, individually and on
behalf of all others similarly situated,

              Plaintiff,                        Case No. 1:19-CV-01084-STA-jay


v.

THE ANTHEM COMPANIES, INC.,

            Defendant.
______________________________________________________________________________

 PLAINTIFF’S REPLY TO DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION
   FOR CONDITIONAL COLLECTIVE ACTION CERTIFICATION AND COURT-
                            AUTHORIZED NOTICE
______________________________________________________________________________




                                           i
Case 1:19-cv-01084-STA-jay Document 57 Filed 11/06/19 Page 2 of 13                     PageID 457



                                       INTRODUCTION

       Curiously buried in footnote 8 of its opposition, Defendant cites a case titled Ruggles v.

WellPoint, Inc., which was handled by Plaintiff’s counsel in this case. Ruggles is noteworthy for

several reasons. First, Ruggles involved the same defendant in this case before WellPoint, Inc.

merged with, and later became, Anthem. Second, Ruggles involved the same utilization review

nurse positions at issue here. Third, and most importantly, the Ruggles court granted FLSA

conditional class certification and authorized notice to be sent to all putative collective members

nationwide, and doing so, rejected all of the same arguments Defendant repeats here, as reflected

in the attached Order.1 This Court should reach the same decision reached in Ruggles over ten

years ago involving the same company and same job position. Moreover, like the Ruggles court

recognized, at this pre-discovery stage, courts do not evaluate the merits of the claims or defense,

engage in individualized inquiries, or require employees be “identically situated.” Plaintiff must

only make a modest factual showing that she and the putative collective are similarly situated for

notice to issue. Plaintiff has done precisely that and her motion should be granted.

                                          ARGUMENT

       Defendant claims that “only the Medical Management Nurse job family . . . includes

salaried roles” and that its Nurse Reviewers, Nurse Review Associates, and Utilization Review

Nurses were all paid hourly rather than by salary. (Def.’s Br. 3–4, ECF No. 53.) In light of this,

Plaintiff agrees to modify and limit the collective she seeks to conditionally certify to the

following: “All persons who worked as Medical Management Nurses who were paid a salary and



1
  See Ex. 1. The district court’s denial of Rule 23 certification in Ruggles is of no moment as the
U.S. Supreme Court and this Circuit has recognized, Rule 23 actions are “fundamentally different”
from FLSA collective actions. See Genesis Healthcare Corp. v. Symczyk, 133 S. Ct. 1523, 1524
(2013); O’Brien v. Ed Donnelly Enters., Inc., 575 F.3d 567, 584 (6th Cir. 2009), abrog. on other
grounds by Campbell-Ewald Co. v. Gomez, 136 S. Ct. 663 (2016).
                                                 1
Case 1:19-cv-01084-STA-jay Document 57 Filed 11/06/19 Page 3 of 13                        PageID 458



treated as exempt from overtime laws and were primarily responsible for performing medical

necessity reviews for Defendant at any time since three years prior to the filing of this Complaint.”

The approximately 2,500 individuals who fit this collective definition should promptly be notified

of this lawsuit and given the opportunity to join.

I.     BRISTOL-MEYERS SQUIBB IS INAPPLICABLE.

       As Plaintiff anticipated, Defendant relies on Bristol-Myers Squibb Co. v. Superior Court

of California to argue that out-of-state nurses in the putative collective are not entitled to notice.

Defendant’s argument fails because Bristol-Myers does not apply to FLSA collective actions, and

thus, putative collective members across the country are entitled to notice of this lawsuit.2

       The Bristol-Myers decision interpreted due process under the Fourteenth Amendment,

which guarantees due process of law against “any State.” See U.S. Const. amend. XIV. A different

amendment – the Fifth Amendment – guarantees due process of law as against the federal

government. See U.S. Const. amend. V. The U.S. Supreme Court explicitly carved out federal

actions from its holding by stating, “since our decision concerns the due process limits on the

exercise of specific jurisdiction by a State, we leave open the question whether the Fifth

Amendment imposes the same restrictions on the exercise of personal jurisdiction by a federal

court.” Bristol-Myers Squibb Co. v. Sup. Ct. of Cal., 137 S. Ct. 1773, 1783–84 (2017) (emphasis

added). Because the Supreme Court left this question for another day, this Court should not extend

this holding to a federal court’s power under the Fifth Amendment. See Garcia v. Peterson, 319

F. Supp. 3d 863, 880 (S.D. Tex. 2018); see also Thomas v. Kellogg Co., 2017 WL 5256634, at *1–

2 (W.D. Wash. Oct. 17, 2017) (finding it was “not at all clear that Bristol-Myers even applies to

this case, filed in federal district court” and denying motion to dismiss out-of-state plaintiffs).


2
 Defendant also moved to dismiss three non-Tennessee opt-in Plaintiffs. (ECF No. 52.) Plaintiff
incorporates by reference her arguments in her Opposition to Defendant’s Motion to Dismiss.
                                                  2
Case 1:19-cv-01084-STA-jay Document 57 Filed 11/06/19 Page 4 of 13                     PageID 459



       Moreover, Defendant mischaracterizes Bristol-Myers’ holding as applying to each plaintiff

“in a multi-plaintiff case.” (Def.’s Br. 9, ECF No. 53.) The Supreme Court analyzed personal

jurisdiction in the context of a state law mass tort action only. See Bristol-Myers Squibb Co., 137

S. Ct. at 1778. Courts across the country have declined to apply the case to Rule 23 class actions

and FLSA collective actions. See, e.g., Meo v. Lane Bryant, Inc., 2019 WL 5157024, at *12

(E.D.N.Y. Sept. 30, 2019) (refusing to deny conditional certification because of out-of-state FLSA

collective members); Gibbs v. MLK Express Servs., LLC, 2019 WL 1980123, at *16 (M.D. Fla.

Mar. 28, 2019) (finding that Bristol-Myers is as inapplicable to FLSA collective actions as it is to

Rule 23 class actions), report and recommendation adopted in part, rejected in part on other

grounds, 2019 WL 2635726 (M.D. Fla. June 27, 2019); Garcia, 319 F. Supp. 3d at 880 (citing

cases and declining to extend Bristol-Myers to opt-in plaintiffs in FLSA collective action). Again,

this Court should not alter its precedent and should decline to apply Bristol-Myers here.

II.    NATIONWIDE CONDITIONAL CLASS CERTIFICATION IS APPROPRIATE.

       Plaintiff has supported her motion with the allegations in her Complaint, nine declarations

from nurses located all around the country, and Defendant’s own job postings. This case, like

Ruggles, is also appropriate for nationwide conditional class certification.

       A.      Plaintiff’s Evidence Establishes That Similarly Situated Employees Exist.

       Relying on Bristol-Myers, Defendant asks this Court ignore Plaintiffs’ declarations other

than Plaintiff’s own declaration because the other declarants did not work in Tennessee. (Def.’s

Br. at 9, ECF No. 53.) But, again, its arguments lack merit. See, supra, § I. As for arguments about

the declarants’ purported lack of personal knowledge about anyone but themselves, they also fail.

First, the conditional certification standard does not require Plaintiff to have personally observed

with her own two eyes nurses carrying out their duties. The similarities between Plaintiff and the

putative collective may be established by comparing and contrasting the statements Plaintiff makes
                                                 3
Case 1:19-cv-01084-STA-jay Document 57 Filed 11/06/19 Page 5 of 13                      PageID 460



with the statements the declarants make. For example, Plaintiff asserts that her primary job duty

was to conduct utilization reviews (also known as “medical necessity reviews”), that she was paid

a salary, that she worked overtime hours and was not paid for it, and that Defendant classified her

as exempt. (ECF No. 36–5.) The declarants also attest that that their primary job duty was to

conduct utilization reviews, that they were paid a salary, that they worked overtime hours which

they were not paid for, and that Defendant classified them as exempt.3 (ECF No. 36–6.) The fact

that these declarants all speak to shared experiences, regardless of the alleged differences between

them is the binding glue, not merely an assertion about whether they have “personal knowledge”

concerning others, as Defendant contends. (Def.’s Br. 10, ECF No. 53.) Second, the declarations

supply ample grounds from which this Court may “reasonably infer that these statements are based

on personal knowledge” considering “as employees of [defendant], would have learned during

the normal course of their employment how the company operates and what the company’s

policies are.” White v. MPW Indus. Servs., Inc., 236 F.R.D. 363, 369 (E.D. Tenn. 2006); Aguayo

v. Oldenkamp Trucking, 2005 WL 2436477, at *4 (E. D. Cal. 2005) (rejecting evidentiary attacks

on plaintiff’s declaration because “a reasonable inference is that [plaintiff], as an employee of

defendant, would learn, how the employer operates, where the employer operates, what other




3
  Defendant resorts to name calling, claiming that Plaintiff’s nine declarations are “cookie cutter,”
“fill-in-the-blank,” “boilerplate,” etc. But, considering that this is a motion for conditional
certification, the similarity in Plaintiff’s and the putative collective’s job duties warrant similar
declarations, in turn warranting certification. See Sliger v. Prospect Mortg., LLC, 2011 WL
3747947, at *3 (E.D. Cal. Aug. 24, 2011) (“Plaintiffs assert that their jobs were identical in the
material respects covered by the declarations. Accordingly, since these are declarations, not
literary works of art, there is no reason why their declarations should vary in those material
aspects.”); Karic v. Major Auto. Cos., 799 F. Supp. 2d 219, 227 (E.D.N.Y. July 20, 2011) (rejecting
defendant’s complaints about plaintiff’s “cookie cutter” affidavits where plaintiff not only
submitted a complaint, but supported the allegations in the complaint with eight declarations
describing a common practice, alleging common ownership, and the existences of other potential
class members).
                                                 4
Case 1:19-cv-01084-STA-jay Document 57 Filed 11/06/19 Page 6 of 13                      PageID 461



similar employees are doing, and where they are doing there [sic] jobs.”).4 What is more, many of

the declarants identified (by name) putative collective members who performed similar job duties

and were similarly not paid overtime. (See ECF No. 36-6.)

       Defendant’s job postings also support conditional certification. They confirm that

regardless of where in the country they worked, Plaintiff and the putative collective shared similar

primary duties. For example, a “Nurse Medical Management I” in Tennessee like a “Nurse Medical

Management II” in Massachusetts are both responsible for “conduct[ing] pre-certification,

continued stay review, care coordination, or discharge planning for appropriateness of treatment

setting reviews to ensure compliance with applicable criteria, medical policy, and member

eligibility, benefits, and contracts.” (Compare ECF No. 36–9 at 3, with ECF No. 36–10 at 35.)

Defendant’s contention that Plaintiff is attempting to “have it both ways” with these job postings

misses the mark. (Def.’s Br. 12, ECF No. 53.) These postings were simply submitted as evidence

of the positions’ similarly situated nature and Defendant’s similar treatment of them. Plaintiff need

not proclaim or disclaim her allegiance to them for purposes of this motion. Certainly, Defendant

would not have posted online similar job postings for two completely different jobs.

       B.      Plaintiff and the Putative Collective Members Are Sufficiently Similarly
               Situated in Material Ways.

       Next, Defendant contends that Plaintiff and the putative collective are not sufficiently

similarly situated because they worked on different health insurance plans that offer different

benefits to its members and use different guidelines, conducted different types of reviews for

different types of services and benefits, and were subject to different levels of supervision,




4
 White also found that the affidavits submitted in support of conditional certification need not
meet the Rule 56(e) evidentiary standard because “[t]o require more at this stage of litigation would
defeat the purpose of the two-stage analysis [of § 216(b)].” 236 F.R.D at 368.
                                                 5
Case 1:19-cv-01084-STA-jay Document 57 Filed 11/06/19 Page 7 of 13                     PageID 462



depending whether they worked from home. (Id. at 16–19.) None of these purported differences

preclude conditional certification. Foremost, regardless of the insurance plans Plaintiff, opt-in

Plaintiffs, or the putative collective worked on, the type of reviews (e.g., prior authorization for

durable medical equipment or concurrent review for inpatient hospital stays), where they worked,

or the computer system they used for their reviews, Defendant does not—because it cannot—claim

that their primary job duty is anything other than conducting medical necessity reviews. In fact,

Defendant’s own witnesses agree that conducting medical necessity reviews is their job. (See, e.g.,

ECF No. 53–8, Bettencourt Decl. ¶ 11 (“The Medical Management nurses on my team review

benefits requests for medical necessity.”); Dunn Decl. ¶ 7 (“Fifteen of the nurses I manage conduct

medical necessity reviews.”); Pegg Decl. ¶ 9 (“My team of 16 UM Nurses are the only nurses

within HealthLink that perform medical necessity reviews.”).) Sharing the same primary job duty

is the material fact relevant to whether Plaintiff and the putative collective should have been paid

overtime, not whether they worked from home, reviewed a request for an outpatient or inpatient

service, or which specific well-established guideline they used for their review. See Perry v.

Ranstad Gen. Partner (US) LLC, 876 F.3d 191, 197 (6th Cir. 2017) (noting that plaintiffs’

“primary duties” are what matter for purposes of the administrative exemption); 29 C.F.R. §

541.700(a) (“To qualify for exemption under this part, an employee’s “primary duty” must be the

performance of exempt work. The term “primary duty” means the principal, main, major or most

important duty that the employee performs.”)

       Tellingly, despite repeatedly claiming that these differences matter and are not “trivial,”

Defendant does not actually explain why. (Def.’s Br. 18, ECF No. 153.) It does not explain why it

matters if the guidelines Plaintiff and the putative collective reviewed for their medical necessity

reviews is different. It does not make Plaintiff or the putative collective more or less exempt if



                                                 6
Case 1:19-cv-01084-STA-jay Document 57 Filed 11/06/19 Page 8 of 13                        PageID 463



they reviewed precisely the same guideline, had the same exact productivity goals, handled the

same types of reviews, or had the same amount of time for each review. (Id. at 17–18.) Either way,

they all share the same non-exempt primary duty.

        Moreover, the modest factual showing standard does not require Plaintiff and the putative

collective to be identically situated. Monroe v. FTS USA, LLC, 860 F.3d 389, 402 (6th Cir. 2017),

cert. denied, 138 S. Ct. 980 (2018) (“Two governing principles from our case law serve as guides:

plaintiffs do not have to be ‘identically situated’ to be similarly situated, and the FLSA is a

remedial statute that should be broadly construed.”). As such, courts routinely conclude that

individual fact differences are insufficient to defeat conditional certification. See Tyler v. Taco Bell

Corp., 2016 WL 2344229, at *4 n.5 (W.D. Tenn. May 3, 2016) (clarifying that the court does not

consider whether individualized inquiries would be necessary because such inquiries are not

relevant to whether conditional certification is appropriate); Shabazz v. Asurion Ins. Serv., 2008

WL 1730318, *3 (M.D. Tenn. Apr. 10, 2008) (finding that defendant’s arguments regarding

differences that exist amongst the plaintiffs and putative class “effectively ignore[d] the

requirement that Plaintiffs need only establish a ‘modest factual showing’ that there are similarly

situated employees in order to gain initial conditional class certification”). As one court

appropriately noted, “[a]n objection at this preliminary stage to conditional classification based

upon individual employees’ asserted different circumstances is clearly part of the FLSA defense

bar’s play book, but it has not found favor with the courts, and it does not persuade this Court in

this case.” Zaniewski v. PRRC Inc., 848 F. Supp. 2d 213, 230 (D. Conn. 2012).

        Further, if these differences are in fact as material as Defendant claims, the Court can revisit

the issue at the second decertification stage. See David v. Kohler Co., 2017 WL 3865656, at *8

(W.D. Tenn. Aug. 30, 2017) (granting conditional certification and reserving analysis of the



                                                   7
Case 1:19-cv-01084-STA-jay Document 57 Filed 11/06/19 Page 9 of 13                      PageID 464



different factual and employment settings of each class member to the final certification stage with

a more fully developed factual record); Lindberg v. UHS of Lakeside, LLC, 761 F. Supp. 2d 752,

763 n.15 (W.D. Tenn. 2011) (granting conditional certification and noting that if discovery shows

that employees of each entity are not similarly situated, then the Court may decertify the class,

dismiss the opt-in plaintiffs, and sever the lead plaintiffs into individual actions, or, in the

alterative, create sub-classes). Simply put, the Court may decide whether these differences will

ultimately matter after discovery.

       C.      The Merits Are Not Considered At this Early Stage.

       Now is also not the time for this Court to consider the merits of Plaintiff’s claim or

Defendant’s defenses. Defendant argues that Plaintiff’s motion should be denied because she

cannot show that she and the putative collective were subject to a common policy or plan that

violated the law, or were misclassified. (Def.’s Br. 13–15, ECF No. 153.) But, it is black letter law

that in this Circuit, “showing a ‘unified policy’ of violations is not required” for conditional

certification. See O’Brien, 575 F.3d at 584. Plaintiff and the putative collective are similarly

situated if “their claims were unified by common theories of defendants’ statutory violations, even

if the proofs of these theories are inevitably individualized and distinct.” Monroe, 860 F.3d at 298

(citations omitted). Their claims are unified by a common theory of Defendant’s statutory

violation. They each allege that based on their primary job duty of conducting utilization reviews,

Defendant has misclassified them as exempt under the FLSA. The dispute over whether they have

been misclassified, however, is a dispute for another day. See Brasfield v. Source Broadband

Servs., LLC, 257 F.R.D. 641, 642 (W.D. Tenn. 2009) (“At this stage the Court does not resolve

factual disputes, decide substantive issues going to the ultimate merits, or make credibility

determinations.”); Holbrook v. Smith & Hawken, Ltd., 246 F.R.D. 103, 106 (D. Conn. 2007) (“As



                                                 8
Case 1:19-cv-01084-STA-jay Document 57 Filed 11/06/19 Page 10 of 13                        PageID 465



 long as a plaintiff asserts a plausible basis for her claim, the merits of that claim are irrelevant to

 the similarly situated inquiry at the conditional class certification phase.”). For this reason,

 Plaintiff’s declarations do not need to include a statement about “exercis[ing] no discretion and

 judgment.”5 (Def.’s Br. 15, ECF No. 153.) Plaintiff simply needs to show, and has shown, that

 she and the putative collective share the same primary job duty, were paid in the same manner (by

 salary) and were classified as exempt.6

 III.   THE COURT SHOULD ADOPT PLAINTIFF’S REVISED PROPOSED NOTICE
        AND NOTIFICATION PROCEDURE WITHOUT FURTHER DELAY.

        Defendant takes issue with several aspects of Plaintiff’s proposed notice and distribution

 plan, yet fails to submit an alternate proposed notice. The Court should deny Defendant’s request

 to further delay notice by providing it 30 additional days to reach an agreement with Plaintiff, or

 alternatively, to later have “the opportunity to address in more detail the inadequacies of the

 proposed notice and process.” (Id. at 20.) There is simply no reason to further delay deciding these

 issues now, especially considering the running statute of limitations, which is precisely why

 sending notice early is critical in FLSA cases. What is more, none of Defendant’s objections or

 proposed changes to Plaintiff’s proposed notice are justified. First, notice should not be limited to

 “One First Class Mail mailing.” In this modern era, courts, including this one, have routinely



 5
   Surely, had Plaintiff included such statements, Defendant would have cried foul, claiming that
 they were conclusory and improper legal conclusions.
 6
   At the appropriate time, Plaintiff’s evidence will show that Defendant cannot meet its exemption
 defenses. See Clark v. Centene Co. of Tex., L.P., 656 Fed. App’x 688, 694 (5th Cir. 2016)
 (affirming that utilization review nurses are not professionally or administratively exempt from
 overtime pay); Rego v. Liberty Mut. Managed Care, LLC, 367 F. Supp. 3d 849, 851 (E.D. Wis.
 2019) (granting summary judgment in favor of utilization review nurses on exemption defenses).
 And, despite its suggestion to the contrary, not every RN is definitively exempt under the FLSA.
 Instead, RNs’ primary duties must require the consistent exercise of discretion and independent
 judgment. 29 C.F.R. § 541.301(b), (e)(2). See Clark v. Centene Co. of Tex., L.P., 2014 WL
 4385412, at *5 (W.D. Tex. Sept. 3, 2014) (“Even though many Plaintiffs are RNs and hold
 advanced degrees and certificates, the CM job does not require those advanced qualifications.”).
                                                   9
Case 1:19-cv-01084-STA-jay Document 57 Filed 11/06/19 Page 11 of 13                           PageID 466



 approved FLSA notices being disseminated via multiple means. See Rodkey v. Harry & David,

 LLC, 16-cv-311, ECF No. 45 (S.D. Ohio June 6, 2017) (approving notice to be mailed, emailed,

 and posted on the defendant’s intranet site where employees worked from home rather than an

 office). Notice via email and posting on Defendant’s intranet, especially since putative collective

 members worked from home, should be permitted. Second, courts routinely approve reminder

 notices. See, e.g., Shoots v. iQor Holdings, US Inc., 2015 WL 6150862, at *23 (D. Minn. Oct. 19,

 2015) (“[A] reminder letter gives notice to [those] who do not receive, open, or view the initial

 letter [and helps those] who misplace or forget about the… letter.”). Third, the notices approved

 by this Court include a case caption. (See, e.g., Ex. 2.)7 Fourth, language about discovery

 obligations and costs should not be included because it chills participation, runs contrary to the

 FLSA’s purposes, and may be inaccurate. See Alexander v. CYDCOR, Inc., 2012 WL 1142449, at

 *8 (N.D. Ga. Apr. 6, 2012) (recognizing that defendant’s preferred warnings about the burdens of

 litigation are by no means a legal requirement and concluding that such language was

 “unnecessarily strong and could thus chill potential opt-in participation”); see also Cox v.

 Gordmans Stores, Inc., 2016 WL 6962508, at *4 (E.D. Mo. Nov. 21, 2016) (holding that

 “[p]laintiffs are not required to notify potential opt-in plaintiffs that they might be liable for certain

 cost or to travel for depositions” because “such notice language would have a cooling effect on

 participation in the class and is contrary to the purpose of the FLSA”); Hussein v. Capital Bldg.

 Servs. Grp., Inc., 152 F. Supp. 3d 1182, 1196–97 (D. Minn. 2015) (same) (collecting cases).

 Plaintiff’s revised proposed notice should be adopted.8



 7
  Ex. 2 includes notices previously approved by this Court in cases handled by Plaintiff’s counsel.
 8
  To avoid further delay, Plaintiff agrees to modify the notice slightly and include the following:
 “While the lawsuit is pending, you may be required to provide information, appear for a deposition
 or at a trial, or otherwise participate in the case.” Exhibit 3 includes a redlined version of the
 original notice with these changes.
                                                    10
Case 1:19-cv-01084-STA-jay Document 57 Filed 11/06/19 Page 12 of 13     PageID 467



                                    Respectfully submitted,

                                    NICHOLS KASTER, PLLP

 Date: November 6, 2019             s/Rachhana T. Srey
                                    Rachhana T. Srey, MN Bar No. 340133
                                    Caroline E. Bressman, MN Bar No. 0400013
                                    Neil D. Pederson, MN Bar No. 397628*
                                    4600 IDS Center
                                    80 South Eighth Street
                                    Minneapolis, MN 55402
                                    Telephone: (612) 256-3200
                                    Fax: (612) 215-6870
                                    srey@nka.com
                                    cbressman@nka.com
                                    npederson@nka.com
                                    *Admitted pro hac vice

                                    DONATI LAW, PLLC
                                    William B. Ryan, TN Bar No. 20269
                                    1545 Union Avenue
                                    Memphis, TN 38104
                                    billy@donatilaw.com

                                    Attorneys for Plaintiffs
                                    and the Putative Collective




                                      11
Case 1:19-cv-01084-STA-jay Document 57 Filed 11/06/19 Page 13 of 13                   PageID 468



                                CERTIFICATE OF SERVICE

        I hereby certify that on November 6, 2019, I filed the foregoing document via the Court’s

 ECF system, which will cause a copy of the same to be served via email on all attorneys of record

 in this matter, including Brett C. Bartlett, Kevin M. Young, and Jade M. Gilstrap, attorneys for

 Defendant.


                                                     s/ Rachhana T. Srey
                                                     Rachhana T. Srey




                                                12
